Broyles, J.
1. There was no error in excluding from evidence the tele-” gram offered by the plaintiff.
2. Under the facts as disclosed by the record, the defendant was not responsible for the act of the Atlantic Coast Line Railroad Company in transporting from Savannah, Georgia, to Ocala, Florida, other and different property instead of the plaintiff’s property. The miscarriage appears to have been due solely to the negligence of the railroad company, and the plaintiff could not have been held liable to that company for the freight charges. In paying or in promising to pay to the railroad company the freight charges from Savannah to Ocala, and from Ocala back to Savannah, on this property which did not belong to him, and which was miscarried through no fault of his, the plaintiff appears, at least so far as the defendant is concerned, to have been a mere volunteer, and he is not entitled to recover from the defendant the amount thus unnecessarily expended. The direction of a verdict for the defendant was not error, as no other result could have been legally reached by the jury.
3. The court did not err in overruling the motion for a new trial.

Judgment affirmed..